DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a picture refreshing module and …, wherein: the picture refreshing module is configured to refresh a first-color picture N times in one frame…” in claim 14; and “a picture refreshing module and …, wherein: the picture refreshing module is configured to refresh a first-color picture N times in one frame…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a picture refreshing module and …, wherein: the picture refreshing module is configured to refresh a first-color picture N times in one frame…” in claim 14; and “a picture refreshing module and …, wherein: the picture refreshing module is configured to refresh a first-color picture N times in one frame…” in claim 15. invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig 20 shows “picture refreshing module 700” in the form of a black box and further the specification as originally filed does not describe what this “picture refreshing module is made up of OR different circuits that this picture refreshing module comprises” Therefore, the claims 14 and 15 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (2018/0102092).

Regarding claim 1, Kubota teaches a method for driving a display panel (Fig 1; para [0019] an image display panel 40), comprising: refreshing a first-color picture (para [0027] The image display panel 40 is a color display panel and includes the color filters 61 arranged between the respective sub-pixels 49 and an observer of the images, which are configured so that color components of light emitted by the self-emissive layer 56 that correspond to the colors of the respective sub-pixels 49 may be allowed to pass therethrough. The image display panel 40 is capable of emitting light of colors that correspond to red, green, blue, and white. The image display panel 40 may be configured to emit the respective colors of the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B without causing color components of light emitted by the self-emissive layer56 to pass through any color converting layer such as the color filters 61.) N times (N=16; Fig 8) in one frame (FF = one frame; Fig 8), wherein: the N times of the refreshings are evenly distributed in the one frame (para [0044] Specifically, as illustrated in FIG. 8 for example, the control circuit 34 equally divides a one-frame period FF into a plurality of unit time segments (for example, eight unit time segments OF.sub.1, OF.sub.2, OF.sub.3, OF.sub.4, OF.sub.5, OF.sub.6, OF.sub.7, and OF.sub.8) para [0048] Specifically, one of the unit time segments, the unit time segment OF.sub.1, in FIG. 8 can be described as follows. The unit time segment OF.sub.1 is further equally divided into two sub-unit time segments SF.sub.1 and SF.sub.2. It is assumed that the relation between the unit time segment and the sub-unit time segments may be expressed, using the reference signs, as OF.sub.1=(SF.sub.1, SF.sub.2) for example), and a time interval between every two adjacent refreshings (Fig 8; claimed “time interval between every two adjacent refreshings” = time interval between SF1 and SF2 as reflected in Fig 8) of the N times (Fig 8 shows N=16) of the refreshings is T1 (Fig 8; claimed “time interval between every two adjacent refreshings” = time interval between SF1 and SF2 as reflected in Fig 8) for the first-color picture (Fig 8), T1 = T2/N (T1= 16/16= 1; given the interpreted value as provided below), T2 is a duration of the one frame (Fig 8 shows the duration of one frame FF and interpreting each period SF1, SF2… as 1, for one frame FF it would be 16), N > 1, and N is a positive integer (interpreting the value of N to be 16, which is a positive integer and greater than 1).

Fig 2; para [0019] lighting up self-emissive elements in sub-pixels 49 included in each pixel 48), and at least a portion of the plurality of first-color sub-pixels displays the first-color picture (para [0021] Each of the pixels 48 includes a plurality of sub-pixels 49. Specifically, the pixel 48 includes a first sub-pixel 49R, a second sub-pixel 49G, and a third sub-pixel 49B, for example, as illustrated in FIG. 2. The first sub-pixel 49R displays, as a first color, a primary red color. The second sub-pixel 49G displays, as a second color, a primary green color. The third sub-pixel 49B displays, as a third color, a primary blue color. However, the first color, the second color, and the third color are not limited to the colors of red, green, and blue, and any colors including complementary colors may be selected as the first to third colors. Hereinafter, when there is no need to distinguish the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B from one another, these sub-pixels are referred to as sub-pixels 49.); and the time interval T1 between every two adjacent refreshings includes: in two adjacent refreshings of the first-color picture (SF1 and SF2; Fig 8), a time interval between scans of a first first-color sub-pixel is T1 (Fig 8) (Note: claim as presented recites first color picture and under BRI each segment SF1 can be construed for such first color picture).

Regarding claim 3, Kubota teaches the method according to claim 1, further including: performing a first refreshing (during SF1; Fig 8) of the first-color picture at a starting point of a frame scan in the one frame (SF1 is starting point as reflected by Fig 8).

Regarding claim 14, Kubota teaches a display panel (Fig 1), comprising: a picture refreshing module (Fig 1; para [0019] The image display panel driving device 30 controls driving of the image display panel 40 based on signals transmitted from the signal processor 20.) and a plurality of first-color sub-pixels (para [0021] Each of the pixels 48 includes a plurality of sub-pixels 49. Specifically, the pixel 48 includes a first sub-pixel 49R, a second sub-pixel 49G, and a third sub-pixel 49B, for example, as illustrated in FIG. 2. The first sub-pixel 49R displays, as a first color, a primary red color. The second sub-pixel 49G displays, as a second color, a primary green color. The third sub-pixel 49B displays, as a third color, a primary blue color. However, the first color, the second color, and the third color are not limited to the colors of red, green, and blue, and any colors including complementary colors may be selected as the first to third colors. Hereinafter, when there is no need to distinguish the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B from one another, these sub-pixels are referred to as sub-pixels 49.), wherein: the picture refreshing module is configured to refresh a first-color picture (para [0027] The image display panel 40 is a color display panel and includes the color filters 61 arranged between the respective sub-pixels 49 and an observer of the images, which are configured so that color components of light emitted by the self-emissive layer 56 that correspond to the colors of the respective sub-pixels 49 may be allowed to pass therethrough. The image display panel 40 is capable of emitting light of colors that correspond to red, green, blue, and white. The image display panel 40 may be configured to emit the respective colors of the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B without causing color components of light emitted by the self-emissive layer56 to pass through any color converting layer such as the color filters 61.) N times (N=16; Fig 8) in one frame (FF = one frame; Fig 8), wherein the N times of the refreshings are evenly distributed in the one frame (para [0044] Specifically, as illustrated in FIG. 8 for example, the control circuit 34 equally divides a one-frame period FF into a plurality of unit time segments (for example, eight unit time segments OF.sub.1, OF.sub.2, OF.sub.3, OF.sub.4, OF.sub.5, OF.sub.6, OF.sub.7, and OF.sub.8) para [0048] Specifically, one of the unit time segments, the unit time segment OF.sub.1, in FIG. 8 can be described as follows. The unit time segment OF.sub.1 is further equally divided into two sub-unit time segments SF.sub.1 and SF.sub.2. It is assumed that the relation between the unit time segment and the sub-unit time segments may be expressed, using the reference signs, as OF.sub.1=(SF.sub.1, SF.sub.2) for example), and a time interval between every two adjacent refreshings (Fig 8; claimed “time interval between every two adjacent refreshings” = time interval between SF1 and SF2 as reflected in Fig 8) of the N times (Fig 8 shows N=16) of the refreshings is T1 (Fig 8; claimed “time interval between every two adjacent refreshings” = time interval between SF1 and SF2 as reflected in Fig 8) for the first-color picture (Fig 8), T1 = T2/N (T1= 16/16= 1; given the interpreted value as provided below), T2 is a duration of the one frame (Fig 8 shows the duration of one frame FF and interpreting each period SF1, SF2… as 1, for one frame FF it would be 16), N > 1, and N is a positive integer (interpreting the value of N to be 16, which is a positive integer and greater than 1); and at least a Fig 8 each SF1 will display first color picture).

Regarding claim 15, Kubota teaches a display device, comprising: a display panel (Fig 1), comprising: a picture refreshing module (Fig 1; para [0019] The image display panel driving device 30 controls driving of the image display panel 40 based on signals transmitted from the signal processor 20.) and a plurality of first-color sub-pixels (para [0021] Each of the pixels 48 includes a plurality of sub-pixels 49. Specifically, the pixel 48 includes a first sub-pixel 49R, a second sub-pixel 49G, and a third sub-pixel 49B, for example, as illustrated in FIG. 2. The first sub-pixel 49R displays, as a first color, a primary red color. The second sub-pixel 49G displays, as a second color, a primary green color. The third sub-pixel 49B displays, as a third color, a primary blue color. However, the first color, the second color, and the third color are not limited to the colors of red, green, and blue, and any colors including complementary colors may be selected as the first to third colors. Hereinafter, when there is no need to distinguish the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B from one another, these sub-pixels are referred to as sub-pixels 49.), wherein: the picture refreshing module is configured to refresh a first-color picture (para [0027] The image display panel 40 is a color display panel and includes the color filters 61 arranged between the respective sub-pixels 49 and an observer of the images, which are configured so that color components of light emitted by the self-emissive layer 56 that correspond to the colors of the respective sub-pixels 49 may be allowed to pass therethrough. The image display panel 40 is capable of emitting light of colors that correspond to red, green, blue, and white. The image display panel 40 may be configured to emit the respective colors of the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B without causing color components of light emitted by the self-emissive layer56 to pass through any color converting layer such as the color filters 61.) N times (N=16; Fig 8) in one frame (FF = one frame; Fig 8), wherein the N times of the refreshings are evenly distributed in the one frame (para [0044] Specifically, as illustrated in FIG. 8 for example, the control circuit 34 equally divides a one-frame period FF into a plurality of unit time segments (for example, eight unit time segments OF.sub.1, OF.sub.2, OF.sub.3, OF.sub.4, OF.sub.5, OF.sub.6, OF.sub.7, and OF.sub.8) para [0048] Specifically, one of the unit time segments, the unit time segment OF.sub.1, in FIG. 8 can be described as follows. The unit time segment OF.sub.1 is further equally divided into two sub-unit time segments SF.sub.1 and SF.sub.2. It is assumed that the relation between the unit time segment and the sub-unit time segments may be expressed, using the reference signs, as OF.sub.1=(SF.sub.1, SF.sub.2) for example), and a time interval between every two adjacent refreshings (Fig 8; claimed “time interval between every two adjacent refreshings” = time interval between SF1 and SF2 as reflected in Fig 8) of the N times (Fig 8 shows N=16) of the refreshings is T1 (Fig 8; claimed “time interval between every two adjacent refreshings” = time interval between SF1 and SF2 as reflected in Fig 8) for the first-color picture (Fig 8), T1 = T2/N (T1= 16/16= 1; given the interpreted value as provided below), T2 is a duration of the one frame (Fig 8 shows the duration of one frame FF and interpreting each period SF1, SF2… as 1, for one frame FF it would be 16), N > 1, and N is a positive integer (interpreting the value of N to be 16, which is a positive integer and greater than 1); and at least a portion of the plurality of first-color sub-pixels is configured to display the first-color picture (Fig 8 each SF1 will display first color picture).

Regarding claim 18, Kubota teaches the display panel according to claim 14, wherein: the display panel includes a plurality of first-color sub-pixels (Fig 2; para [0019] lighting up self-emissive elements in sub-pixels 49 included in each pixel 48), and at least a portion of the plurality of first-color sub-pixels displays the first-color picture (para [0021] Each of the pixels 48 includes a plurality of sub-pixels 49. Specifically, the pixel 48 includes a first sub-pixel 49R, a second sub-pixel 49G, and a third sub-pixel 49B, for example, as illustrated in FIG. 2. The first sub-pixel 49R displays, as a first color, a primary red color. The second sub-pixel 49G displays, as a second color, a primary green color. The third sub-pixel 49B displays, as a third color, a primary blue color. However, the first color, the second color, and the third color are not limited to the colors of red, green, and blue, and any colors including complementary colors may be selected as the first to third colors. Hereinafter, when there is no need to distinguish the first sub-pixel 49R, the second sub-pixel 49G, and the third sub-pixel 49B from one another, these sub-pixels are referred to as sub-pixels 49.); and the time interval T1 between every two adjacent refreshings includes: in two adjacent refreshings of the first-color picture (SF1 and SF2; Fig 8), a time interval between scans of a first first-Fig 8) (Note: claim as presented recites first color picture and under BRI each/any segment SF1 can be construed for such first color picture).

Regarding claim 19, Kubota teaches the display panel according to claim 14, further including: performing a first refreshing (during SF1; Fig 8) of the first-color picture at a starting point of a frame scan in the one frame (SF1 is starting point as reflected by Fig 8).

Claims 7, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (2018/0102092) in view of Louwsma (2008/0224973).

Regarding claim 7, Kubota teaches the method as explained for claim 1 above. Kubota also teaches the each pixel comprises red, green and blue subpixels (Fig 2).
Kubota fails to explicitly teach further including: in the one frame, refreshing a second-color picture E times and refreshing a third-color picture F times, wherein 1 ≤ E ≤ N, 1 ≤ F ≤ N, and E and F are both positive integers; as claimed.
Louwsma teaches a method for driving a display panel, comprising: in one frame (Frame 1; Fig 4), refreshing a first-color picture N time (F(1)R(1), F(2)R(2), F(3)R(3); Fig 4; wherein N=3), a second-color picture E times (F(1)G(2), F(2)G(3), F(3)G(1); Fig 4; wherein E=3) and refreshing a third-color picture F times (F(1)B(3), F(2)B(1), F(3)B(2); Fig 4; wherein F=3), wherein 1 ≤ E ≤ N, 1 ≤ F ≤ N, and E and F are both positive integers (Fig 4 wherein the following condition is met: 1 ≤ E ≤ N, 1 ≤ F ≤ N).


Regarding claim 8, Kubota teaches the method as explained for claim 7 above.
Kubota fails to explicitly teaches wherein: the first color is green, the second color is red, and the third color is blue; or the first color is green, the second color is blue, and the third color is red; as claimed.
Louwsma teaches the method wherein: the first color is green, the second color is red, and the third color is blue (Fig 11 as illustrated below).

    PNG
    media_image1.png
    347
    671
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kubota with the teachings of 

Regarding claim 9, Kubota teaches the method as explained for claim 1 above.
Kubota fails to teach wherein: for the second-color picture, a time interval between every two adjacent refreshings is T3, wherein T3=T2/E; and for the third-color picture, a time interval between every two adjacent refreshings is T4, wherein T4=T2/F; as claimed.
Louwsma teaches the method wherein: wherein: for the second-color picture, a time interval between every two adjacent refreshings is T3, wherein T3=T2/E; and for the third-color picture, a time interval between every two adjacent refreshings is T4, wherein T4=T2/F (Fig 4 which shows 3 fields in each frame which is further divided into 3 sub-field for each color. Thus interpreted each sub-field as unit of 1, thus T2 = 9. Further based on this T3=T2/E = 9/3=3 and T4=T2/F = 9/3 = 3.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kubota with the teachings of Louwsma, because this would yield predictable result for providing color display image by combining the red, green and blue in each frame.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (2018/0102092) in view of Gandhi et al. (2016/0055788).

Fig 1; 32), configured to provide the display panel with electrical signals required for normal operation and output based on a unit of picture frame (para [0030] The scanning circuit 32 functions as what is called a gate driver and outputs various signals including a drive signal for driving the sub-pixels 49 row by row).
Kubota fails to explicitly teach and perform data storage and output based on a unit of picture frame; as claimed.
Gandhi teaches a display panel comprising: a control circuit (1000; Fig 8), configured to provide the display panel with electrical signals required for normal operation (Fig 9 shows the flow chart), and perform data storage (frame buffer; Fig 8) and output based on a unit of picture frame (para [0131] The input processing module 1003 receives the image signal 1001 and processes the data encoded therein into a format suitable for displaying via the array of light modulators 100. The input processing module 1003 takes the data encoding each image frame and converts it into a series of subframe data sets. The input processing module 1003 may convert the image signal into bit planes, non-coded subframe data sets, ternary coded subframe data sets, or other form of coded subframe data sets. In addition, in some implementations, described further below in relation to FIG. 10, content providers and/or the host device encode additional information into the image signal 1001 to affect the selection of an imaging mode by the controller 1000).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Kubota with the teachings of Gandhi, .

Allowable Subject Matter
Claims 4-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 17, prior art of record fails to teach the following claim limitations of “and at step 2, repeating step 1 for N-1 times”; in combination with all other claim limitations. Regarding claim 20, prior art of record fails to teach the following claim limitations of “and at step 2, repeating step 1 for N-1 times”; in combination with all other claim limitations.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Remarks on page 11 regarding claim interpretation are not persuasive . 
Further remarks on page 12 regarding rejection under 35 U.S.C 112 of claims 14-16 are also not persuasive because “picture refreshing module” does not reflect any particular structure, as understood by a person skill in the art. Further, specification as originally filed fails to provide any details of the claimed “picture refreshing module”. Thus applicant’s remarks are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, remarks presented on pages 12-13 are directed towards amended claim limitations which were not presented earlier. This changes the scope of the claims and required further consideration and updated search. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PREMAL R PATEL/Primary Examiner, Art Unit 2623